MEMORANDUM**
Jan Medeiros appeals her guilty plea conviction and 30-month sentence for intentional and knowing distribution in excess of fifty grams of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Medeiros has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Medeiros has filed a pro se supplemental brief and the government has filed a response.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Ride 36-3.